DETAILED ACTION
Applicant’s amendment and arguments filed June 15, 2022 is acknowledged.
Amendments have overcome the previous rejection under 35 U.S.C 112(b).
The drawings were received on June 15, 2022.  These drawings are acceptable.
Claims 1, 2, 7-11, 19, and 20 have been amended.
Claims 13 and 14 are cancelled.
Claims 1-12 and 15-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over SINGH et al. (hereinafter Singh) (U.S. Patent Application Publication # 2014/0274049 A1) in view of WANG et al. (hereinafter Wang) (U.S. Patent Application Publication # 2020/0187151 A1).
Regarding claims 1 and 19, Singh teaches and discloses a wireless device (UE, figures 1-2) and method, in a wireless device in a communications network, for providing second information to a network node (network node, figures 1-2) to allow the network node to determine which of a first category associated with a first wireless device behaviour and a second category associated with a second wireless device behaviour the wireless device falls into ([0008]; [0009]; [0041]; teaches a network node for providing device classification), the method comprising: receiving a request for the second information from the network node; and transmitting the second information to the network node ([0041]; teaches receiving measurement requests from the network node including downlink channel quality and signal strength and transmitting the measurements to the network node).
However, Singh may not expressly disclose wherein the second information comprises one or more of measurements on dedicated uplink pilot transmissions, sounding reference signal (SRS), Random Access Channel (RACH) transmissions and their respective measurements in neighboring base stations, periodic downlink measurement reports comprising measurements of reference signal received power from different cells, channel state information reference signal, CSI-RS, and related measurement reports, and wherein the first category comprises a drone category and the second category comprises a non-drone category.
Nonetheless, in the same field of endeavor, Wang teaches wherein the second information comprises one or more of measurements on dedicated uplink pilot transmissions, sounding reference signal (SRS), Random Access Channel (RACH) transmissions and their respective measurements in neighboring base stations, periodic downlink measurement reports comprising measurements of reference signal received power from different cells, channel state information reference signal, CSI-RS, and related measurement reports ([0046]; [0050]; [0055]; [0062]; teaches providing the base station with particular metrics such as a PRACH signal and measurement reports including RSRP and CSI-RS), and wherein the first category comprises a drone category and the second category comprises a non-drone category ([0009]; [0010]; [0046]; teaches determining whether the user equipment is an airborne or terrestrial/ground user equipment based on the metrics thus classification of aerial UE (drone) and terrestrial/ground UE (non-drone)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate providing the base station with particular metrics such as a PRACH signal and measurement reports including RSRP and CSI-RS to determining whether the user equipment is an airborne or terrestrial/ground user equipment as taught by Wang with the method and device as disclosed by Singh for the purpose of identifying wireless devices/UEs as aerial or non-aerial devices, as suggested by Wang.

Claims 2-12, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SINGH et al. (hereinafter Singh) (U.S. Patent Application Publication # 2014/0274049 A1) in view of Murphy (U.S. Patent Application Publication # 2022/0070754 A1), and further in view of WANG et al. (hereinafter Wang) (U.S. Patent Application Publication # 2020/0187151 A1).
Regarding claims 2 and 20, Singh teaches and discloses a network node (network node, figures 1-2) and method, in a network node in a communications network, for determining which of a first category associated with a first wireless device (UE, figures 1-2) behaviour and a second category associated with a second wireless device (UE, figures 1-2) behaviour each of a plurality of wireless devices fall into ([0008]; [0009]; [0041]; teaches a network node for providing device classification), the method comprising: transmitting a request for second information to the wireless devices that meet all of the at least one primary criterion; and receiving the second information from each of the wireless device that meet all of the at least one primary criterion ([0040]; [0041]; teaches receiving measurement requests from the network node including downlink channel quality and signal strength and transmitting the measurements to the network node).
However, Singh may not expressly disclose determining based on binary classification of the first information which of the wireless devices meet all of at least one primary criterion, wherein the first information comprises one or more measurements of timing advance measurements, an amount of requested uplink resources; uplink signal strength measurements; handover statistics; line of sight detection in downlink; determining based on binary classification of the second information which of the wireless devices that meet all of the at least one primary criterion also meet all of at least one secondary criterion; and classifying the wireless devices that meet both all of the at least one primary criterion and all of the at least one secondary criterion into the first category, wherein the first category comprises a drone category and the second category comprises a non-drone category.
Nonetheless, in the same field of endeavor, Murphy teaches and suggests determining based on binary classification (support vector machine, SVM, classifier; [0039]) of the first information which of the wireless devices meet all of at least one primary criterion ([0031]; [0032]; [0039]; teaches determining whether a user device meets a particular criteria/parameter), wherein the first information comprises one or more measurements of timing advance measurements, an amount of requested uplink resources; uplink signal strength measurements; handover statistics; line of sight detection in downlink ([0032]; [0041]; teaches information such as uplink radio signal strength and handover statistics such as handover rate; [0065]); determining based on binary classification (support vector machine, SVM, classifier; [0039]) of the second information which of the wireless devices that meet all of the at least one primary criterion also meet all of at least one secondary criterion ([0031]; [0032]; [0039]; teaches determining whether a user device meets a particular criteria/parameter); and classifying the wireless devices that meet both all of the at least one primary criterion and all of the at least one secondary criterion into the first category, wherein the first category comprises a drone category and the second category comprises a non-drone category ([0016]; [0018]; [0038]; [0040]; [0049]-[0052]; teaches determining and classifying whether user device is a UAV or non-UAV). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining whether user device is a UAV or non-UAV based on criteria/parameters as taught by Murphy with the method and node as disclosed by Singh for the purpose of providing an accurate solution for air-borne UE identification, as suggested by Murphy.
However, Singh, as modified by Murphy, may not expressly disclose wherein the second information comprises one or more of measurements on dedicated uplink pilot transmissions, sounding reference signal (SRS), Random Access Channel (RACH) transmissions and their respective measurements in neighboring base stations, periodic downlink measurement reports comprising measurements of reference signal received power from different cells, channel state information reference signal, CSI-RS, and related measurement reports.
Nonetheless, in the same field of endeavor, Wang teaches wherein the second information comprises one or more of measurements on dedicated uplink pilot transmissions, sounding reference signal (SRS), Random Access Channel (RACH) transmissions and their respective measurements in neighboring base stations, periodic downlink measurement reports comprising measurements of reference signal received power from different cells, channel state information reference signal, CSI-RS, and related measurement reports ([0046]; [0050]; [0055]; [0062]; teaches providing the base station with particular metrics such as a PRACH signal and measurement reports including RSRP and CSI-RS).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate providing the base station with particular metrics such as a PRACH signal and measurement reports including RSRP and CSI-RS as taught by Wang with the method and device as disclosed by Singh, as modified by Murphy, for the purpose of identifying wireless devices/UEs as aerial or non-aerial devices, as suggested by Wang.

Regarding claim 3, Singh, as modified by Murphy and Wang, further teaches and discloses wherein the step of determining which of the wireless devices that meet all of the at least one primary criterion also meet all of at least one secondary criterion is also based on the first information ([0040]; [0041]; teaches receiving measurement requests from the network node including downlink channel quality and signal strength and transmitting the measurements to the network node).

Regarding claim 4, Singh, as modified by Murphy and Wang, further teaches and discloses wherein the at least one primary criterion are such that wireless devices meeting all of the at least one primary criterion have a first false positive rate and a first true positive rate of being in the first category ([0040]; [0041]; teaches receiving measurement requests from the network node including downlink channel quality and signal strength and transmitting the measurements to the network node).

Regarding claim 5, Singh, as modified by Murphy and Wang, further teaches and discloses wherein the at least one secondary criterion are such that wireless devices meeting all of the at least one secondary criterion have a second false positive rate and a second true positive rate for being in the first category, wherein the second false positive rate is lower than the first false positive rate and the second true positive rate is lower than or equal to the first true positive rate ([0040]; [0041]; teaches receiving measurement requests from the network node including downlink channel quality and signal strength and transmitting the measurements to the network node).

Regarding claim 6, Singh, as modified by Murphy and Wang, further teaches and discloses wherein the first and second true positive rate and the first and second false positive rates are computed based on all the wireless devices ([0040]; [0041]; teaches receiving measurement requests from the network node including downlink channel quality and signal strength and transmitting the measurements to the network node).

Regarding claim 7, Singh, as modified by Murphy and Wang, may not expressly disclose classifying the wireless device that do not meet all of the all primary criterion into the second category.
Nonetheless, Murphy further teaches and suggests classifying the wireless device that do not meet all of the all primary criterion into the second category ([0016]; [0018]; [0038]; [0040]; [0049]-[0052]; teaches determining and classifying whether user device is a UAV or non-UAV).

Regarding claim 8, Singh, as modified by Murphy and Wang, may not expressly disclose classifying the wireless devices that do not meet all of the at least one secondary criterion into the second category.
Nonetheless, Murphy further teaches and suggests classifying the wireless devices that do not meet all of the at least one secondary criterion into the second category ([0016]; [0018]; [0038]; [0040]; [0049]-[0052]; teaches determining and classifying whether user device is a UAV or non-UAV).

Regarding claim 9, Singh, as modified by Murphy and Wang, may not expressly disclose generating the at least one primary criterion using machine learning based on training information of a same type as the first information.
Nonetheless, Murphy further teaches and suggests generating the at least one primary criterion using machine learning based on training information of a same type as the first information ([0019]; [0039]; [0040]; teaches machine learning based on training data).

Regarding claim 10, Singh, as modified by Murphy and Wang, may not expressly disclose generating the at least one secondary criterion using machine learning based on training information of a same type as the second information.
Nonetheless, Murphy further teaches and suggests generating the at least one secondary criterion using machine learning based on training information of a same type as the second information ([0019]; [0039]; [0040]; teaches machine learning based on training data).

Regarding claim 11, Singh, as modified by Murphy and Wang, may not expressly disclose continually updating the at least one primary criterion using machine learning based on wireless devices classified into the second category on the basis of not meeting all of the at least one secondary criterion.
Nonetheless, Murphy further teaches and suggests continually updating the at least one primary criterion using machine learning based on wireless devices classified into the second category on the basis of not meeting all of the at least one secondary criterion ([0019]; [0039]; [0040]; teaches machine learning based on training data).

Regarding claim 12, Singh, as modified by Murphy and Wang, further teaches and discloses wherein the first information comprises network information provided to the network as part of normal operation of the first wireless device ([0040]; [0041]; teaches receiving measurement requests from the network node including downlink channel quality and signal strength and transmitting the measurements to the network node).

Regarding claim 15, Singh, as modified by Murphy and Wang, may not expressly disclose wherein a wireless communications service provided to each wireless device is adjusted based on the category that each wireless device is classified into.
Nonetheless, Murphy further teaches wherein a wireless communications service provided to each wireless device is adjusted based on the category that each wireless device is classified into ([0016]; [0018]; [0038]; [0040]; [0049]-[0052]; teaches determining and classifying whether user device is a UAV or non-UAV).

Regarding claim 16, Singh, as modified by Murphy and Wang, may not expressly disclose wherein the method is repeated for wireless devices in the first category to separate the wireless devices in the first category into a third and fourth category.
Nonetheless, Murphy further teaches wherein the method is repeated for wireless devices in the first category to separate the wireless devices in the first category into a third and fourth category ([0016]; [0018]; [0038]; [0040]; [0049]-[0052]; teaches determining and classifying whether user device is a UAV or non-UAV).

Regarding claim 17, Singh, as modified by Murphy and Wang, further teaches and discloses wherein the network node comprises a base station (network node/base station, figures 1-2; [0036]).

Regarding claim 18, Singh, as modified by Murphy and Wang, may not expressly disclose wherein the network node comprises a Network Data Analytics node in the core network.
Nonetheless, Murphy further teaches wherein the network node comprises a Network Data Analytics node in the core network (114, figure 1; [0025]).

Response to Arguments
Applicant's arguments with respect to claims 1-12 and 15-20 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
September 6, 2022


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477